DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 line 13, “the main-lobe angle” lacks clear antecedent basis in the claim. The claim previously refers to “one or more main-lobe angles” (line 10).
Claim 9 line 16 and claim 11 line 12 also recite “the main-lobe angle” without antecedent basis. 

Regarding claim 4 lines 2-3, “the main-lobe angles corresponding to the first AoA are present” lack clear antecedent basis.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites an electronic apparatus comprising processing circuitry and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
estimate a first angle of arrival (AoA) of an 5arrival wave corresponding to a received signal from a receiving element array, based on the received signal; 
determine whether the estimated first AoA is an outlier or not, based on a first criterion; 
output the first AoA as a second AoA, when the first 10AoA is not to be an outlier; 
acquire one or more main-lobe angles assuming that the first AoA is a side-lobe angle of the receiving element array, when the first AoA is to be an outlier; 
determine whether the main-lobe angle is an outlier 15or not, based on a second criterion; and 
output the main-lobe angle as the second AoA, when the main-lobe angle is not to be an outlier.

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG. They comprise observations and evaluations that can be performed in the human mind or with pencil and paper. A human could perform all of the steps by observing and evaluating AoA data derived “based on” a received signal. The “outputting” could be performed by writing the determined angles on a piece of paper. The claim does not require any actual receiving or processing of a signal. 
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites an electronic apparatus comprising processing circuitry. However the processing circuitry is merely generic computer equipment that is used as a tool to perform the abstract idea. In performing the abstract idea the processing circuitry merely performs generic computer functions. This element therefore does not integrate the judicial exception into a practical application of the exception.

	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional element recited in the claim is generic computer equipment performing generic computer functions. This element therefore does not amount to significantly more than the abstract idea itself, i.e. it does not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claim 2 merely describes the source of the signal and therefore does not integrate the judicial exception into a practical application or add significantly more.

	Claim 3 recites the processing circuitry comprising a memory storing a table. However the memory merely comprises generic computer equipment performing the generic computer function of storing data. This element does not integrate the judicial exception into a practical application or add significantly more.

Claim 4-7 recite further steps that can be performed in the human mind or with pencil and paper, and therefore merely further describe the abstract idea. The filter of claims 5-7 could be implemented with pencil and paper. The limitations of claims 4-7 therefore do not integrate the judicial exception into a practical application or add significantly more.

Claim 8 recites processing circuitry configured to perform a subset of the limitations of claim 1. Claim 8 is therefore rejected for the same reasons discussed above.

Claim 11 recites the same abstract idea as claim 1 without reciting any additional elements and is therefore rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nallampatti (US 9445237 B1).

Regarding claim 8, Nallampatti (US 9445237 B1) teaches an electronic apparatus, comprising processing circuitry configured to:  
20estimate a first AoA of an arrival wave corresponding to a received signal received by a receiving element array, based on the received signal (852, 854, Fig. 8B); 
acquire one or more main-lobe angles assuming that the first AoA is a side-lobe angle of the receiving 25element array (856, Fig. 8B “at least one adjacent tap”); and 
output the first AoA and the main-lobe angles (implicit to setting of weighting values to unit at 856, Fig. 8B).

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clymer (US 10935623 B2).

Regarding claim 8, Clymer (US 10935623 B2) teaches an electronic apparatus (Fig. 1), comprising processing circuitry (processor 22, Fig. 1) configured to:  
20estimate a first AoA of an arrival wave corresponding to a received signal received by a receiving element array, based on the received signal (116, Fig. 3; “locate... the main peak” 8:37-39); 
acquire one or more main-lobe angles assuming that the first AoA is a side-lobe angle of the receiving 25element array (120b, Fig. 3; “identifies... the highest side lobe” 8:53-58, where such identification is done under the assumption that the main peak may be a “wild bearing”, not a true main-lobe, see 2:9-18); and 
output the first AoA and the main-lobe angles (implicit to setting of weighting values to unit at 856, Fig. 8B).

Regarding claim 11, Clymer teaches a method, comprising: 
estimate a first angle of arrival (AoA) of an 5arrival wave corresponding to a received signal from a receiving element array, based on the received signal (116, Fig. 3; “locate... the main peak” 8:37-39); 
determine whether the estimated first AoA is an outlier or not, based on a first criterion (118, Fig. 3; “compared... to the minimum correlation threshold to ensure that main peak 32 exceeds the threshold” 8:39-40); 
output the first AoA as a second AoA, when the first 10AoA is not to be an outlier (118 “YES” or 126 “YES”, Fig. 3).
Examiner notes that the broadest reasonable interpretation of method claim 11 requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The steps recited in claim 11 lines 9-15 are not required to be performed unless the first AoA is determined to be an outlier. The broadest reasonable interpretation of claim 11 therefore does not require these steps. See MPEP 2111.04 II and Ex parte Schulhauser.
However, for completeness, Examiner notes that Clymer can also be considered to meet the language of lines 9-11 as follows:
acquire one or more main-lobe angles assuming that the first AoA is a side-lobe angle of the receiving element array, when the first AoA is to be an outlier (120b, Fig. 3; “identifies... the highest side lobe” 8:53-58, where such identification is done under the provisional assumption that the main peak may be a “wild bearing”, i.e. an “outlier” or not a true main-lobe, see 2:9-18).

Allowable Subject Matter

Claims 1-7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 9, the closest prior art (Clymer US 10935623 B2) teaches an electronic apparatus, comprising processing circuitry (22, Fig. 1) configured to: 
estimate a first angle of arrival (AoA) of an 5arrival wave corresponding to a received signal from a receiving element array, based on the received signal (116, Fig. 3; “locate... the main peak” 8:37-39); 
determine whether the estimated first AoA is an outlier or not, based on a first criterion (118, Fig. 3; “compared... to the minimum correlation threshold to ensure that main peak 32 exceeds the threshold” 8:39-40); 
output the first AoA as a second AoA, when the first 10AoA is not to be an outlier (118 “YES” or 126 “YES”, Fig. 3); and
acquire one or more main-lobe angles assuming that the first AoA is a side-lobe angle of the receiving element array, when the first AoA is to be an outlier (120b, Fig. 3; “identifies... the highest side lobe” 8:53-58, where such identification is done under the provisional assumption that the main peak may be a “wild bearing”, i.e. an “outlier” or not a true main-lobe, see 2:9-18).
Clymer further teaches a transmitter (“source” 10:14) and receiving element array (12, Fig. 1).
However the prior art does not teach or make obvious the steps:
determine whether the main-lobe angle is an outlier 15or not, based on a second criterion; and 
output the main-lobe angle as the second AoA, when the main-lobe angle is not to be an outlier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648